DETAILED ACTION
The following is a response to the amendment filed 4/28/2021 which has been entered.

Information Disclosure Statement
	The information disclosure statement filed 3/17/21 has been considered.

Response to Amendment
	Claims 4-5, 7-13, 15, 17 and 20-25 are pending in the application.  Claims 1-3, 6, 14, 16, 18 and 19 are cancelled.
	-The 103 rejection has been withdrawn due to applicant cancelling claim 16.
Allowable Subject Matter
Claims 4-5, 7-13, 15, 17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for (also including the prior art cited in the information disclosure statements as filed): 
-(as to claim 4) a transmission having an input shaft configured to couple to a prime mover; twin countershafts having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a first shift actuator structured to selectively couple the input shaft to the main shaft by coupling at least one of the first plurality of gears to the countershafts and the second plurality of gears to the main shaft, wherein the first actuator is mounted on an exterior wall of a housing, and wherein the countershafts and the main shaft are at least partially positioned within the housing; a second shift actuator structured to couple the main shaft to the output shaft with a selected reduction ratio; a third shift actuator structured to couple the input shaft to the main shaft with a selected gear ratio; a controller having a vehicle state circuit structured to interpret at least one vehicle operating condition; and a neutral enforcement circuit structured to provide a first neutral command to the first actuator and a second neutral command to the second actuator in response to the at least one vehicle condition indicating that vehicle motion is not intended; and a means for disabling engagement of the prime mover unless at least one neutral indication is active and at least one of a parking or a service brake is engaged and in combination with the limitations as written in claim 4.
-(as to claim 7) a transmission having an input shaft configured to couple to a prime mover; twin countershafts having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a first shift actuator structured to selectively couple the input shaft to the main shaft by coupling at least one of the first plurality of gears to the countershafts and the second plurality of gears to the main shaft, wherein the first actuator is mounted on an exterior wall of a housing, and wherein the countershafts and the main shaft are at least partially positioned within the housing; a second shift actuator structured to couple the main shaft to the output shaft with a selected reduction ratio; a third shift actuator structured to couple the input shaft to the main shaft with a selected gear ratio; a controller having a vehicle state circuit structured to interpret at least one vehicle operating condition; and a neutral enforcement circuit structured to provide a first neutral command to the first actuator and a second neutral command to the second actuator in response to the at least one vehicle condition indicating that vehicle motion is not intended; and a means for disabling engagement of the prime mover unless two vehicle movement mitigators are active wherein the neutral circuit is further structured to provide a third neutral command to the third actuator in response to at least one of: determining both of the first and second actuators have failed to achieve a neutral position; determining that one of the first or second actuators have failed to achieve the neutral position; and determining that a position sensor corresponding to at least one of the first or second actuators is not providing a reliable position indication and in combination with the limitations as written in claim 7.
-(as to claim 11) a transmission having an input shaft configured to couple to a prime mover; twin countershafts having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a first shift actuator structured to selectively couple the input shaft to the main shaft by coupling at least one of the first plurality of gears to the countershafts and the second plurality of gears to the main shaft, wherein the first actuator is mounted on an exterior wall of a housing, and wherein the countershafts and the main shaft are at least partially positioned within the housing; a second shift actuator structured to couple the main shaft to the output shaft with a selected reduction ratio; a third shift actuator structured to couple the input shaft to the main shaft with a selected gear ratio; wherein each of the first and second actuators are pneumatically powered; a clutch selectively coupling the input shaft to the prime mover, and a clutch actuator is pneumatically powered; a controller having a vehicle state circuit structured to interpret at least one vehicle operating condition; and a neutral enforcement circuit structured to provide a first neutral command to the first actuator and a second neutral command to the second actuator in response to the at least one vehicle condition indicating that vehicle motion is not intended; and a means for disabling engagement of the prime mover unless two vehicle movement mitigators are active; wherein the controller has a potential energy reduction circuit structured to provide a clutch engagement command in response to determining at least one of the first or second actuators have achieved a neutral position, and wherein the clutch actuator is responsive to the clutch engagement command and in combination with the limitations as written in claim 11.
-(as to claim 12) a transmission having an input shaft configured to couple to a prime mover; twin countershafts having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a first shift actuator structured to selectively couple the input shaft to the main shaft by coupling at least one of the first plurality of gears to the countershafts and the second plurality of gears to the main shaft, wherein the first actuator is mounted on an exterior wall of a housing, and wherein the countershafts and the main shaft are at least partially positioned within the housing; a second shift actuator structured to couple the main shaft to the output shaft with a selected reduction ratio; a third shift actuator structured to couple the input shaft to the main shaft with a selected gear ratio; a controller having a vehicle state circuit structured to interpret at least one vehicle operating condition; and a neutral enforcement circuit structured to provide a first neutral command to the first actuator and a second neutral command to the second actuator in response to the at least one vehicle condition indicating that vehicle motion is not intended; wherein the neutral circuit is further structured to provide a third neutral command to the third actuator in response to at least one of: determining both of the first and second actuators have failed to achieve a neutral position; determining that one of the first or second actuators have failed to achieve the neutral position; and determining that a position sensor corresponding to at least one of the first or second actuators is not providing a reliable position indication and in combination with the limitations as written in claim 7.
-(as to claim 15) a transmission having an input shaft configured to couple to a prime mover; twin countershafts having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a first shift actuator structured to selectively couple the input shaft to the main shaft by coupling at least one of the first plurality of gears to the countershafts and the second plurality of gears to the main shaft, wherein the first actuator is mounted on an exterior wall of a housing, and wherein the countershafts and the main shaft are at least partially positioned within the housing; a second shift actuator structured to couple the main shaft to the output shaft with a selected reduction ratio; a controller having a vehicle state circuit structured to interpret at least one vehicle operating condition; and a neutral enforcement circuit structured to provide a first neutral command to the first actuator and a second neutral command to the second actuator in response to the at least one vehicle condition indicating that vehicle motion is not intended; and a prime mover disengagement circuit structured to: provide a prime mover engagement disable command; and stop the command in response to at least one determination selected from the determinations consisting of: the neutral enforcement circuit determining that two independent neutral indications are active; the neutral enforcement circuit determining that at least one indication is active, and the vehicle state circuit determining that at least one of a parking or service brake is engaged; and the neutral circuit determining that at least one neutral indication is active, and the vehicle circuit determining that a vehicle defining the transmission is moving and in combination with the limitations as written in claim 15.
-(as to claim 17) a method for powering down a transmission by determining that a system shutdown event is occurring, and performing, in response to the event: enforcing a main box neutral position; enforcing a range neutral position; and engaging a pneumatically activated clutch; further in order: determining at least one of the main box or the range has not achieved the neutral position; and enforcing a splitter neutral position and in combination with the limitations as written in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 3, 2021